Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 6 and 8-10 are objected to because of the following informalities:  Auxiliary gearbox lacks antecedent basis and appears to be a typographical error of accessory gearbox which is found in parent claim 1.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over White (US 2020/0025033) in view of Bonner (US 2013/0227960).
A gas turbine engine having in serial flow (see Fig. 1 see flow arrow A showing serial flow across engine) communication a compressor section (abstract), a combustor (16) and a turbine section (abstract), the gas turbine engine comprising: an accessory gearbox (40) having a sump (see scavenge line 56 which is attached to a low lying area of 40, that low lying area of 40 to which the scavenge line attaches is reasonably considered a “sump” as it is where the lubrication collects for scavenging and is low compared to the rest of 40; note the definition of “sump” is merely a low area in which fluid collects, see e.g. Wikipedia “sump”); an oil tank (50) having an oil level sensor ( ¶[0022]) configured to measure a level of oil in the oil tank (¶[0022]); an indicator (¶[0022], “display”) adapted to indicate the measured 
As such White teaches all of the limitations of the present invention with the exception that the user interface generates a signal when the measured level of oil is read from the indicator and this signal prompts the pump to pump oil from the sump to the oil tank. 
The question of obviousness then rests on whether the refill operation between the sump and the oil tank of White would be capable of modification such that the refill operation is automatically performed by the pump upon receipt of a signal from the user interface.
From Bonner it is known that controlling a refill operation between gas turbine engine components in a lubrication system may be predicated by a cockpit based indicator (i.e. cockpit system) and user interface (no specific user interface is described, but there must be an interface, e.g. a button, for the system to allow for an “input” as discussed in ¶[0014]) generating a signal (¶ [0014]) when a measured level of oil is read from an indicator (¶ [0014]) and such a signal can prompt a pump (refill system of ¶ [0014]) to move oil from one component to the other (¶ [0014]).
Therein it would have been obvious to one of ordinary skill in the art before the effective filing date to modify White such that  user interface generates a signal when the measured level of oil is read from the indicator and this signal prompts the pump to pump oil, as taught by Bonner, from the sump to the oil tank (the subjects of the refill operation of White which are analogous to the teachings of Bonner), as this would allow automated user controlled pumping of oil from the Auxiliary gearbox to the oil pan, automation being a benefit, per se.
 Regarding claim 5: The modified device of White discloses all of the limitations as discussed above, and further discloses wherein the user interface is a system accessible from the cockpit to display an oil level on the indicator (¶ [0014]). 

The Examiner takes official notice that showing information by means of a “display screen” is well-known. 
One of ordinary skill in the art prior to the effective filing date would have found it obvious to further modify White such that the oil level information is indicated by means of a display screen as such screens are readily available and Integratable commercial products.
Regarding claim 6: wherein the sump of the auxiliary gearbox is at a low point of the gas turbine engine (Fig. 4, a relative low point).
Regarding claim 7: wherein the oil tank is positioned above the sump (at least partially, the oil tank extends entirely circumferentially ¶[0014] around the engine while the sump of the auxiliary gearbox is at a low-point [fig. 4] and thus many portions of the oil tank are above the sump).
Regarding claim 8: The modified White further discloses: wherein the auxiliary gearbox has an output connected to a rotor of the compressor section (abstract: by way of take-off connected to the core shaft which is connected to the compressor and turbine) and turbine section (abstract: by way of take-off connected to the core shaft which is connected to the compressor and turbine) via gears (the auxiliary gearbox by definition contains gears) and via at least one power transfer (see outputs ¶ [0071] “driven by the gearbox”).
The modified White (in as much as it is not inherent) fails to explicitly state that the outputs of the auxiliary gearbox to the accessories are shafts.
The Examiner takes Official Notice that using shafts as gearbox outputs to mechanical components is well-known and ubiquitous. As such it would have been obvious to one of ordinary skill in the art before the effective filing date to further modify White such that the outputs from the gearbox 
Regarding claim 9, The modified white teaches all of the limitations as discussed above and further the pump of White may be fairly characterized as an “auxiliary pump” as there is no structural difference disclosed between a pump intended for use as an “auxiliary” and a regular pump (see MPEP §2114).  The modified white fails to teach a second “scavenge pump” configured for pumping oil out of the sump and the scavenge pump powered by output of the shaft. However, the primary pump works as a scavenge pump connected to a sump and powered by output of the shaft (see above rejections of claims 1 and 8) as such it would be nothing more than an obvious duplication of parts to one of ordinary skill in the art before the effective filing date to duplicate the pump, scavenge line and output shaft of the modified White, such that there is a second pump, the “scavenge pump” of the claims, and this would yield only the predictable result of providing a redundant pumping system, which has the well-known benefit of enhancing system reliability (see MPEP §2143, 2144.04).
Regarding claim 11: The modified White teaches all of the limitations as discussed above, but fails to teach that the pump is electrically powered. It is known from Bonner that Accessory gear boxes may be connected to a generator which may then power the accessories such as pumps (¶ [0007]). It therefore would have been obvious to one of ordinary skill in the art before the effective filing date to replace the output power to the pump of the modified device of White with the generator which creates electricity which can then be used to power the pump, thus making it an electric pump, as taught by Bonner, as this Is nothing more than a simple substitution of known ways to power a pump (e.g. shaft vs. electric) which would have yielded only the predictable result of a pump operably powered for use in the gas turbine engine system to pump lubricant. 
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over White (US 2020/0025033) in view of Bonner (US 2013/0227960) and further in view of Thivierge (US 2011/0048856).
White as modified teaches all of the limitations as discussed above, but fails to teach an air-oil separator in the accessory gearbox. 
Thivierge et al. teaches an air-oil separator in the accessory gearbox (Fig. 2, ¶ [0020]).
It would have been obvious to one of ordinary skill in the art to further modify White to include an air-oil separator in the accessory gearbox, as taught by Thivierge, for the purpose of allowing for the used lubricant to be removed from the air thus allowing it be reused.
Allowable Subject Matter
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
In claims 2-4 Applicant has eliminated a separate input by the user by allowing the pump signal to be automatically sent upon the movement of components which are inherently moved during the maintenance operation. As such a benefit is achieved by eliminating an operation and Applicant has kept the function of the prior art while removing an element (an indicia of non-obviousness).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See: Vinter (US 2015/0260563) which teaches an accessory gearbox and oil-level control system having an inlet port; Wotzak (US 2017/0314474) teaches an oil tank and accessory gearbox arrangement (see Fig. 4); and Snape (US 2014/0010639) teaching an oil tank and accessory gearbox arrangement (Fig. 3).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on 571-270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WOODY A LEE JR/Primary Examiner, Art Unit 3745